No. 99-20890
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20890
                          Conference Calendar



HENRY SKINNER,

                                            Plaintiff-Appellant,

versus

STEVE CAREY STAPLES; KENT
RAMSEY; M.B. THALER; WAYNE
BREWER; MICHAEL O’DWYER;
JOHN WAYNE LANNINGHAM, JR.;
PATRICK LEEDY; DANIEL HERBRICH;
CURT JARRY; JAMES CONNORS;
THOMAS WAYNE CLARK; WARREN WORTHY;
GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; RYAN DEMERY,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-603
                       - - - - - - - - - -
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Henry Skinner, Texas prisoner # 999143, appeals from the

district court’s order denying his motion for a preliminary

injunction.    Skinner contends that he has shown a substantial

likelihood of success on the merits, an irreparable injury if a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20890
                                -2-

preliminary injunction is not issued, a threatened injury that

outweighs any damage to the appellees, and that the public

interest would be served by a preliminary injunction.

     An order which explicitly denies injunctive relief is

immediately appealable as of right.   Sherri A.D. v. Kirby, 975

F.2d 193, 203 (5th Cir. 1992).   This court reviews a district

court’s denial of a preliminary injunction for abuse of

discretion.   Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir.

1991).   The decision to deny a preliminary injunction will be
reversed by this court “only under extraordinary circumstances.”

White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989).

     At this preliminary stage of the proceeding, Skinner has

failed to carry his “heavy burden” of showing that he will likely

prevail on the merits.   Enterprise Int’l v. Corporacion Estatal

Petrolera Ecuatoriana, 762 F.2d 464, 472 (5th Cir. 1985).

Accordingly, the judgment of the district court is AFFIRMED.